UNITED STATES COURT OF APPEALS
                          FIR THE FIFTH CIRCUIT



                              No. 99-10971
                            Summary Calendar

                           JACK W. BORNINSKI,

                                                Plaintiff-Appellant,

                                 VERSUS

                    TEXAS INSTRUMENTS INCORPORATED,

                                                 Defendant-Appellee.


              Appeal from the United States District Court
                   for the Northern District of Texas
                            (3:97-CV-1531-L)
                           February 10, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     In June 1997, Jack W. Borninski sued his former employer,

Texas Instruments, Inc., asserting claims of discrimination under

the Americans with Disabilities Act, claims under the Employee

Retirement Income and Security Act, and interference with contract

and breach of contract.      After protracted and delayed discovery

processes, Texas Instruments moved for summary judgment in November

1998.       In July 1999, the district court entered a Memorandum

Opinion and Order granting the motions for summary judgment by

Texas Instruments.     Borninski appealed to this Court.

     We have carefully reviewed the briefs, the record excerpts and

        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
relevant portions of the record itself.   For the reasons stated by

the district court in its Memorandum Opinion and Order entered

under date of July 9, 1999, we affirm the Final Judgment entered in

this case under date of July 9, 1999.

          AFFIRMED.




                                2